PROMISSORY NOTE – LINE OF CREDIT







This Promissory Note Payable on Demand (the "Note") is made and effective this
2nd day of April, 2018,







BETWEEN:

Micah Eldred (the "Lender"), an individual with his main address located at




(REDACTED)







AND:

Endurance Exploration Group, Inc. (the "Borrower"), a corporation organized and
existing under the laws of the State of Florida, with its head office located
at:




15500 Roosevelt Blvd., Suite 301

Clearwater, FL  33760




RECITALS




FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender, the
principal sum of Five Hundred Thousand Dollars ($500,000), or so much thereof as
may be disbursed to, or for the benefit of the Borrower by Lender in Lender's
sole and absolute discretion. It is the intent of the Borrower and Lender
hereunder to create a line of credit agreement between Borrower and Lender
whereby Borrower may borrow up to Five Hundred Thousand Dollars ($500,000) from
Lender; provided, however, that Lender has no obligation to lend Borrower any
amounts hereunder and the decision to lend such money lies in the sole and
complete discretion of the Lender.




1.

INTEREST & PRINCIPAL




The unpaid principal of this line of credit shall bear simple interest at the
rate of five [5%] per annum. Interest shall be calculated based on the principal
balance as may be adjusted from time to time to reflect additional advances made
hereunder. Interest on the unpaid balance of this Note shall accrue monthly but
shall not be due and payable until such time as when the principal balance of
this Note becomes due and payable. The principal balance of this Note shall be
due and payable on December 1, 2022. There shall be no penalty for early
repayment of all or any part of the principal.











Page 1 of 2




--------------------------------------------------------------------------------




2.

SECURITY




This Note shall be secured by a security interest on right, title and interest
of the Borrower in, to and under all of the tangible and intangible property
owned or possessed by the Borrower, including but not limited to the following,
whether now existing or hereafter from time to time acquired: (a) each and every
Item salvaged or recovered by the Borrower from its maritime salvage activities,
to the extent of the Borrower’s claim; (b) each and every receivable from
services rendered by the Borrower or any business owned or operated by the
Borrower; (c) all contracts related to any business activities of the Borrower
and any business owned by the Borrower, together with all contract rights
arising thereunder; (d) all inventory; (e) all equipment; (f) all marks,
together with the registrations and right to all renewals thereof, and the
goodwill of the business of the Borrower symbolized by the marks; (f) all
patents and copyrights created at or used by the Borrower; (g) all computer
programs of the Borrower and all intellectual property rights therein and all
other proprietary information of the Borrower, including, but not limited to,
trade secrets; (h) all other goods, general intangibles, chattel paper,
documents and instruments of the Borrower; (i) the specific assets listed in
Exhibit “A” attached hereto; and  (j) all proceeds, accessions and products of
any and all of the foregoing  (all of the above, collectively, the
"Collateral").




3.

DEFAULT




The Borrower shall be in default of this Note on the occurrence of any of the
following events: (i) the Borrower shall fail to meet its obligation to make the
required principal or interest payments hereunder; (ii) the Borrower shall be
dissolved or liquidated; (iii) the Borrower shall make an assignment for the
benefit of creditors or shall be unable to, or shall admit in writing their
inability to pay their debts as they become due; (iv) the Borrower shall
commence any case, proceeding, or other action under any existing or future law
of any jurisdiction relating to bankruptcy, insolvency, reorganization or relief
of debtors, or any such action shall be commenced against the undersigned; (v)
the Borrower shall suffer a receiver to be appointed for it or for any of its
property or shall suffer a garnishment, attachment, levy or execution.




4.

REMEDIES




Upon default of this Note, Lender may declare the entire amount due and owing
hereunder to be immediately due and payable. Lender may also use all remedies in
law and in equity to enforce and collect the amount owed under this Note.
Borrower hereby waives demand, presentment, notice of dishonor, diligence in
collecting, grace and notice of protest.




IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be duly
executed as of the date first written above.







LENDER

BORROWER




ENDURANCE EXPLORATION GROUP, INC.










/s/ Micah Eldred

/s/ Carl Dilley

MICAH ELDRED

By:  Carl Dilley, Vice President

Print Name and Title














Page 2 of 2


